Brace, J.
This is a proceeding to reassign and admeasure a homestead in order to subject the excess resulting from an increase of value to the payment of a judgment. Issue was joined and tried upon the right of the plaintiff to have such reassignment, and found for the plaintiff; and thereupon commissioners were appointed to reappraise and admeasure the same. From this interlocutory judgment this appeal is prosecuted.
As a final judgment has not yet been rendered in the case, but the same is still pending, in the circuit court, the appeal is premature and must be dismissed; it is accordingly so ordered.
- All concur, except Baeclay, J., absent.